           Case 7:19-cv-00485-PED Document 29 Filed 10/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PORTILLO CHACON, ET AL.,

                               Plaintiffs,                            19 Civ. 485 (FED)
                - against -


 CCK CLEANERS INC., ET AL.,                                                ORDER

                               Defendants.


PAUL E. DAVISON, U.S.M.J.:


       The parties to this wage-and-hours action seek approval, pursuant to Cheeks v. Freeport


Pancake House, 796 F3d 199 (2d Cir. 2015), of their Fair Labor Standards Act ("FLSA")

settlement agreement. [Dkt. 28.] The agreement appears on the docket as an attachment to


plaintiffs letter seeking approval. [Dkt. 28-1.] Notably, the agreement contemplates a separate,


confidential settlement of plaintiff s claims under the New York Labor Law and related statutes.


       This,Court conducted a settlement conference in this action on September 18,2019, so


the Court is familiar with the issues presented by the case and with the compromises which led

to settlement. The proposed agreement before the Court is consistent with those discussions.


The Court notes that, despite plaintiffs unpaid overtime claims, defendants produced records


tending to show that defendant's tracked plaintiffs hours and paid her overtime. Accordingly,


plaintiffs non-FLSA claims appeared substantially stronger than her FLSA claims.

       Under these circumstances, the proposed settlement - including the proposed bifurcation


of the on-the-record FLSA settlement and the confidential non-FLSA settlement ~ is fair and


reasonable, and is APPROVED. Plaintiffs FLSA claims are DISMISSED WITH

PREJUDICE, and plaintiffs New York State law claims are DISMISSED WITHOUT

PREJUDICE.
          Case 7:19-cv-00485-PED Document 29 Filed 10/15/19 Page 2 of 2



      The Clerk shall close this case.


Dated: October 15,2019
       White Plains, New York




                                              E. Davison, U.S.M.J
